DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April, 2022 has been entered. 

Election/Restrictions
Applicants elected group II (apelin analogs) and the peptide LE-122 without traverse in the reply filed on 29 Oct, 2019.

Claims Status
Claims 1, 2, 9-12, and 14-19 are pending.
Claims 2, 9, 10, 12, and 15-19 have been withdrawn due to an election/restriction requirement. 

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi-Bajestani et al (Cardiol. Res. Pract. (2012) article ID 823193) in view of Dong et al (ACS Nano (2012) 6(6) p5320-5329) and Bonnet et al (US 20060013820).

Kazemi-Bajestani et al discuss ACE2 and apelin pathways in the context of heart failure (title).  Several active fragments of apelin are known in the art, including apelin-13 (p1, 2nd column, 1st paragraph).  These analogs have a number of effects on multiple tissues which are useful in the context of heart failure (fig 2, p3, top of page), which the authors suggest may be useful for therapeutic applications (p1, 2nd column, 1st paragraph).  
The difference between this reference and the instant claims and applicant’s elected species is that this reference does not discuss a fluorocarbon tail.
Dong et al discuss long circulating micelles (title).  Micelles as nanocarriers are taught as having the potential to improve the pharmacokinetics, biodistribution, toxicity, and efficacy of a therapeutic, and have been extensively studied for that purpose (p5320, 1st column, 1st paragraph).  The micelles suggested by the authors are beneficial due to improved stability (p5327, 2nd column, 2nd paragraph).  This reference teaches micelles to modulate many properties of drug delivery, and suggest that micelle stability is an important parameter in this application.
Bonnet et al discuss fluorocarbon conjugates (abstract).  Fluorinated surfactants have lower critical micelle concentrations than their hydrogenated counterparts, due to strong hydrophobic interactions and low Van der Waal’s interactions associated with the fluorocarbon chains, which dramatically increase the tendency of the compounds to self assemble in water (paragraph 12) – i.e. these fluorocarbon micelles are more stable than those formed from the corresponding hydrocarbon.  Hydrophobic portions consisting of a C8 perfluoro chain attached to the end of propionic acid are taught as a preferred embodiment (paragraph 16).  The hydrophobic portion can be attached to either the N or C terminus of the peptide to form the surfactant (paragraph 26).  Examples are given of peptides attached to fluorocarbons that form micelles in solution (paragraph 57).  This reference teaches that peptide based micellular formulations can be made by attaching a fluorocarbon tail to the peptide at either the C terminus or the N-terminus.
Therefore, it would be obvious to attach a fluorocarbon tail as described by Bonnet et al to the apelin peptides of Kazemi-Bajestani et al to create a micellular formulation, which, as taught by Dong et al, will improve the pharmacokinetics, toxicity, and efficacy of the therapeutic.  As Dong et al suggest that micellular stability is important and Bonnet et al teach that the fluorocarbon based micelles are more stable than their hydrocarbon analogs, an artisan in this field would make this addition with a reasonable expectation of success.
Kazemi-Bajestani et al discuss apelin-13 as a potential therapeutic.  Dong et al and Bonnet et al render obvious adding a fluorocarbon tail.  Bonnet et al discusses a preferred embodiment as a linear C8 perfluoro chain linked to the end of propionic acid, which is attached to either the N terminus or C-terminus of a peptide, rendering obvious claims 1, 13, and 14.
Bonnet et al teaches forming micelles in aqueous solutions, a pharmaceutically acceptable excipient, rendering obvious claim 11.
response to applicant’s arguments
	Applicants argue that their compound does not form micelles in mouse plasma, and that the improved stability is due to a different mechanism than described by DesMarteau et al.
Applicant's arguments filed 4 April, 2022 have been fully considered but they are not persuasive.

It is not clear why these arguments, even if persuasive, would overcome the rejection.  Applicants argue that the claimed material does not form micelles, but rather provides improved stability due to albumin binding.  This is not an unexpected result sufficient to overcome the rejection, as such unexpected results must be of practical significance (MPEP 716.02(b)(I)).  The material works as a drug delivery agent, giving the same results as predicted by the rejection, if by a different mechanism.  Applicants have not demonstrated how this difference in mechanism will make a difference to a physician treating a patient, i.e. the significance of this difference in mechanism.
It is also not clear why albumin binding would be considered unexpected.  DesMartineau et al just mentions lipophilicity as why it has improved stability (p1326, 2nd column, 2nd paragraph), but adding lipophilic moieties to peptides to increase stability by albumin binding has been known for a very long time; indeed, this has been proposed as a method to improve plasma lifetimes (Kurtzhals et al, Biochem. J. (1995) 312 p725-731, abstract).  In other words, it is known that lipophilicity improves peptide stability by albumin binding.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 16 of copending Application No. 17/199,774(US 20210206817) in view of Kazemi-Bajestani et al (Cardiol. Res. Pract. (2012) article ID 823193).   While this is a new rejection, it is based on a competing application that was filed after the previous office action was posted.  As applicants are considered to know what applications they have filed, it will not negate the finality of this office action.
Competing claim 1 specifies a method using apelin-17 analogs, with a fluorocarbon group attached either at a lysine side chain or the N terminus (which will involve a pharmaceutical formulation), while competing claim 12 specifies a subgenus of the fluorocarbon tail of instant claim 1.  Competing claim 16 specifies the peptide KFRRQRPRLSHKGPMPF (i.e. applicant’s elected species with KFRR attached to the N-terminus).  
The difference between the competing claims and the instant claims is that the instant claims explicitly exclude this peptide.
However, the competing claims render obvious variants of this peptide with slightly longer or shorter side chains (note MPEP 2144.09), such as citrulline for arginine, which are not covered by the exclusion of the instant claims.  Alternatively, Kazemi-Bajestani et al discuss various apelin analogs, including apelin-17 and apelin-13 as suitable for pharmaceutical use and having similar effects, rendering them equivalent.
response to applicant’s arguments
	Applicants argue that the instant claim scope is disclaimed by the competing claims, and that they are not obvious variants.
Applicant's arguments filed 4 April, 2022 have been fully considered but they are not persuasive.

	It is not clear why a disclaimer of overlapping scope is enough to overcome the rejection.  The rejection states that the instant claims are obvious, not that they are anticipated.
	Applicants further argue that they are not obvious variants because Kazemi-Bajestani et al do not anticipate the claims.  These two statements are not related; the fact that Kazemi-Bajestani et al does not anticipate the instant claims does not mean that, combined with the competing claims, it doesn’t render the instant claims obvious.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658